The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the arguments received June 8, 2022.  Claim 1 was amended.  No new claims were added by this amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schnittman et al. US 2012/0169497 (hereafter Schnittman et al.) embodiment in Figure 7D in view of embodiments in Figure 7G and 8A-8E in further view of Hitoshi CN 101036568 A (hereafter Hitoshi).

Regarding Amended Claim 1, Schnittman et al. teaches:

1. (Currently Amended) A robot cleaner (robot 11) comprising: 
a main body (chassis 31, also labeled in attached Figure 3 below); 
at least one motor (drive assembly 210 with right and left wheel motors); 
driving wheels (driven wheels 45) configured to be driven by the at least one motor to enable the robot cleaner to autonomously travel on a floor about a region to be cleaned (Paragraph [0119]); 
a dust box (bin 50, also labeled in Figures 1-3 below) detachably mounted to the main body (Figure 7D), including a neck (labeled in attached Figure 2 below) having an end that forms an inlet (labeled in attached Figure 2 below) and a storage body (labeled in attached Figure 2 below) cleaner travels on the floor, is parallel to the floor (shown in attached Figures 1 and 7G below), and a width of the storage body (labeled in attached Figure 2 below) in the direction that is parallel to the floor is greater than (shown in attached Figure 2 below) a width of the neck (labeled in attached Figure 2 below) in the direction that is parallel to the floor; 
a light emitting sensor (emitters 756, also labeled in attached Figures 1-3 below) mounted on the main body outside the dust box (shown in attached Figure 3 below, see discussion below) without an electrical connecting terminal for the light emitting sensor being on the dust box (shown in attached Figure 3 below, see discussion below), and disposed adjacent to the first side of the neck (shown in attached Figures 2 and 3 below), the light emitting sensor configured to emit light so that the emitted light passes into the neck (shown in attached Figures 2 and 3 below) through the first side of the neck, then linearly travels inside the neck from the first side of the neck to the second side of the neck (shown in attached Figures 2 and 3 below), and then passes out of the neck through the second side of the neck (shown in attached Figure 3 below),[[, and]] 
a light receiving sensor (detectors 760, also labeled in attached Figures 1-3 below) mounted on the main body outside the dust box (shown in attached Figure 3 below, see discussion below) without an electrical connecting terminal for the light receiving sensor being on the dust box (shown in attached Figure 3 below, see discussion below), and disposed adjacent to the second side of the neck (shown in attached Figures 2 and 3 below), the light receiving sensor configured to receive the light emitted by the light emitting sensor after the light passes out of the neck (shown in attached Figures 2 and 3 below), 

a display (indicator 1130), on the main body (Paragraph [0211] – “the bin-full indicator 1130 is located on the robot body 31 or shell 6 of the robot 11”), configured to display information indicating whether the dust box is filled with dust based on the light emitted by the light emitting sensor and received by the light receiving sensor (Presented in Paragraphs [0160]-[0190] and Figures 8A-8E, 9C, 9D, and 9E)(multiple display options indicating “bin fullness” presented in Paragraph [0211] based one or more of the bin microprocessor 217 and microprocessor 245 as presented in Paragraphs [0160]-[0190] and Figures 8A-8E, 9C, 9D, and 9E).



Schnittman et al. discloses a robot cleaner 11 that in embodiment Figure 7D uses a plurality of emitters 788 and detectors 760 to determine the dust in the intake flow path and the amount of dust collected.  Figure 7D shows a bin 50 with a neck as labeled in Figure 1 below.  In Schnittman et al. Paragraph [0143], he discloses “FIG. 7G, in certain implementations, two sets of shielded emitters 756 and detectors 760, EACH LOCATED ON OPPOSITE HORIZONTAL SIDES OF THE INTERIOR of the bin 50. In this configuration, light received by each detector 760 may be a combination of light DIRECTLY TRANSMITTED from the shielded emitter 756 LOCATED ON THE OPPOSITE SIDE of the bin 50, as well as light reflected off the interior surface 55 by the proximal shielded emitter 756.”  Schnittman et al. discloses in Paragraphs [0145]-[0152] and Figures 8A-8E an embodiment that has a similar horizontal emitter/detector arrangement as shown in Figure 7G showing the device dust collection operation where each detector (802) senses both light TRANSMITTED and REFLECTED across the length of the bin from the emitter (806) on the other side of the bin and light REFLECT off of objects and surfaces inside the bin from the emitter closest to and pointed in the same direction.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the location of the emitters and detectors on the Figure 7D embodiment to be positioned as shown in the Figure 7G/8A-8E embodiments with the motivation to reduce the risk of dust build-up covering the emitters as dust collects on the bottom surface of the bin 50 as shown in Figures 8B-8E.  For clarity, the Examiner has created Figure 1 that shows the combined device with the obvious modifications.  Note that the emitters and detectors are positioned approximately the same distance in from edge of the inlet.  
Schnittman et al. does not provide a top view of the Figure 7D embodiment.  Therefore, for labeling of the claimed features, the Examiner has created Figure 2 that shows a top view of the Figure 1 combined device as best interpreted by the Examiner.  It also is important to point out that if only one detector and emitter were employed on opposite sides of the bin, as in the figures provide by the Examiner below, the detector would still be capable of detecting ANY light generated by the emitter including light that is directly transmitted in a line towards the detector or light that reflects off internal surfaces of objects or the bin and reaches the emitter regardless of location in the neck or storage area.
In Figure 6C, Schnittman et al. discloses sensors mounted to the chassis 31 separate from the bin 700D adjacent the bin inlet 782a that are used to detect dust as it enters the bin 50.  Therefore Schnittman et al. teaches the concept of relocating the dust sensors into the main body, outside of bin 50, and the viability of electrically connecting the detector and emitter in the main body without an electrical connection on the bin as claimed.  
The reference Hitoshi discloses a vacuum cleaner that in Figure 7 uses a light emitting diode D1 and a sensor D2 mounted to electric dust collector 10 that are arranged horizontally to project light into and through a transparent dust collecting part container 410 to measure the light leaving the dust collecting part container to determine the amount of dust accumulated in the dust collecting chamber portion 73 based on the sensor measurements.  Specifically, Hitoshi discloses “A light-emitting diode (D1) that emits light in the chamber, a light-receiving diode (D2) that receives light passing through the (transparent) dust-collecting chamber, and the amount of dust passing through the dust suction port is determined based on the light receiving state of the light-receiving device and / or the dust collection Whether the control device (200) that the dust accumulated in the chamber has reached a predetermined amount, the display unit (17) that displays the amount of dust judged by the control device (200)”  
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Schnittman et al. combined device depicted in the Examiner’s provided Figures 1 and 2 to form the dust box from a transparent material and relocate the light emitting sensor and light receiving sensor outside the dust box as taught by Hitoshi with the motivation to eliminate the need to place the sensing devices inside a contaminated environment and eliminate the need for an electrical connection to the sensors located within the dust box.  For clarity, the Examiner has created Figure 3 that shows a top view of the modifications to the Figure 1 and 2 combined device that show the relocation of the light emitting sensor and light receiving sensor into the main body.  Figure 3, shows the result of a step by step combination of obvious modifications to Schnittman et al. in view of Hitoshi, where the emitter on one side of the bin and a detector on the other side of the bin are moved out of the bin and located in the main body. In operation the emitter will shine light through a first sidewall of the Schnittman et al. bin, modified by Hitoshi to be optically clear, the light will shine through the bin and pass through a second sidewall of the Schnittman et al. bin and the detector will receive a combination of light directly transmitted from the emitter and light reflected off sidewalls and objects inside the bin that fall within the detector receiving angle. In the scenario where the bin starts in an emptied state, Schnittman et al. Figure 8A, the detector will detect a transmissive signal greater than (e.g., substantially greater than) the reflected signal received at the respective detector as taught in Paragraph [0146].  In operation, as dust/debris flows into the bin in a scattered state it will block some of the light transmitted across the bin as shown in Schnittman et al. Figure 8B.  As taught in Paragraph [0146], the magnitude of the reflected signal will increase relative to the magnitude of the transmissive signal measured by each respective detector. When the accumulation debris has filled the bin 50 (as shown, for example, in FIG. 8C), the reflective signal is about equal to or greater than the transmissive signal measured at the respective detector.   Schnittman et al. discloses in Paragraphs [0160]-[0190] and Figures 9A-9E how the bin microprocessor 217 and the microprocessor 245 control and interpret the operation of the emitter/detectors to determine a full bin condition and display the status through indicator 1130 located on the robot body 31 as disclosed in Paragraph [0211].

    PNG
    media_image1.png
    1980
    1390
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    2746
    1480
    media_image2.png
    Greyscale


Regarding Claim 2, Schnittman et al. teaches:
2. (Previously Presented) The robot cleaner according to claim 1, wherein the light emitted by the light emitting sensor (emitters 756, also labeled in attached Figures 1-3 above) travels in a straight line from the light emitting sensor to the light receiving sensor (detectors 760, also labeled in attached Figures 1-3 above)(shown in attached Figures 2 and 3 above).  

Regarding Claim 3, Schnittman et al. teaches:
3. (Previously Presented) The robot cleaner according to claim 1, wherein the light emitting sensor (emitters 756, also labeled in attached Figures 1-3 above) and the light receiving sensor (detectors 760, also labeled in attached Figures 1-3 above) face each other (shown in attached Figures 1-3 above).  

Regarding Claim 4, Schnittman et al. teaches:
4. (Previously Presented) The robot cleaner according to claim 1, wherein the dust box (bin 50, also labeled in attached Figures 1-3 above) is mountable to the main body (chassis 31, also labeled in attached Figure 3 above) in a first direction (labeled in attached Figures 2 and 3 above) different from a second direction (labeled in attached Figures 2 and 3 above) in which the light is emitted from the light emitting sensor (emitters 756, also labeled in attached Figures 1-3 above).  

Regarding Claim 5, Schnittman et al. teaches:
5. (Previously Presented) The robot cleaner according to claim 4, wherein the first direction (labeled in attached Figures 2 and 3 above) is substantially perpendicular to the second direction (labeled and shown in attached Figures 2 and 3 above).  

Regarding Claim 6, Schnittman et al. teaches:
6. (Previously Presented) The robot cleaner according to claim 4, wherein the second direction (labeled and shown in attached Figures 2 and 3 above) is substantially parallel to the direction in which the neck longitudinally extends (shown in attached Figures 2 and 3 above).  

Regarding Claim 7, Schnittman et al. teaches:
7. (Previously Presented) The robot cleaner according to claim 6, wherein when the dust box (bin 50, also labeled in Figures 1-3 above) is mounted to the main body (chassis 31, also labeled in attached Figure 3 above), the neck is positioned between the light emitting sensor (emitters 756, also labeled in attached Figures 1-3 above) and the light receiving sensor (detectors 760, also labeled in attached Figures 1-3 above)(shown in attached Figure 3 above).   

Regarding Claim 8, Schnittman et al. teaches:
8. (Previously Presented) The robot cleaner according to claim 7, wherein the light emitted by the light emitting sensor (emitters 756, also labeled in attached Figures 1-3 above) and received by the light receiving sensor (detectors 760, also labeled in attached Figures 1-3 above) travels a distance greater than a width of the inlet (labeled in attached Figure 2 above) in the direction that the neck (labeled in attached Figure 2 above) longitudinally extends (distance between sensors shown in attached Figure 3 above is greater than the width of the neck shown in Figure 3).  

Regarding Claim 9, Schnittman et al. teaches:
9. (Previously Presented) The robot cleaner according to claim 1, wherein, during operation of the robot cleaner (robot 11) with the robot cleaner on the floor, the light emitted by the light emitting sensor (emitters 756, also labeled in attached Figures 1-3 above) travels horizontally across a dust collecting path of the dust passing through the neck (labeled in attached Figure 2 above)(horizontal orientation shown in Figures 1-3, and 7G).  

Regarding Claim 10, Schnittman et al. teaches:
10. (Previously Presented) The robot cleaner according to claim 1, wherein the dust box (bin 50, also labeled in attached Figures 1-3 above) comprises a top surface (labeled in attached Figure 1 above) and a bottom surface (bottom surface 51, also labeled in attached Figure 1 above), and wherein at least one of the top surface and the bottom surface is provided in a flat shape (shown in attached Figure 1 above).  

Regarding Claim 14, Schnittman et al. teaches:
14. (Previously Presented) The robot cleaner according to claim 1, wherein the dust box (bin 50, also labeled in attached Figures 1-3 above) comprises: 
a transmitted-light passing portion (portion of light path shown in attached Figure 3 above) arranged at a position corresponding to the light emitting sensor (emitters 756, also labeled in attached Figures 1-3 above) and configured to allow the light emitted by the light emitting sensor to enter the dust box (shown in attached Figure 3 above through modification of bin 50 to be transparent as taught by Hitoshi as discussed in Claim 1), and 
a received-light passing portion (portion of light path shown in attached Figure 3 above) arranged at a position corresponding to the light receiving sensor (detectors 760, also labeled in attached Figures 1-3 above) and configured to allow the light to pass out of the dust box (shown in attached Figure 3 above through modification of bin 50 to be transparent as taught by Hitoshi as discussed in Claim 1).  

Regarding Claim 15, Schnittman et al. teaches:
15. (Previously Presented) The robot cleaner according to claim 14, wherein the transmitted-light passing portion (portion of light path shown in attached Figure 3 above) and the received-light passing portion (portion of light path shown in attached Figure 3 above) are made of a transparent material (shown in attached Figure 3 above through modification of bin 50 to be transparent as taught by Hitoshi as discussed in Claim 1).  

Response to Arguments
Rejections Under 35 U.S.C. 103
Applicant’s arguments regarding with amendments, filed June 8, 2022, with respect to the combination of Schnittman et al. US 2008/0047092 in view of Hitoshi CN 101036568 A have been fully considered and are not persuasive.  However, as necessitated by amendment, new 35 U.S.C. § 103 rejections have been modified to reflect the latest claims.  

Responses to the Applicant’s specific arguments follow.

The Applicant argues:  “The cited references, taken individually or in combination, do not disclose or suggest the features recited in claim 1. 
 
Hitoshi can be understood from FIGS. 5 and 7 of Hitoshi, shown below. 
 
As can be seen in the above figures of Hitoshi, a light emitting sensor D1 and a light receiving sensor D2 are positioned so that light is passed through the dust collection box portion 74, and not through the communication box portion 72 (which might be considered to be a neck). 
The sensors D1 and D2 detect when the level of dust reaches a trash removal line L1 inside the dust collection box portion 74. 
As should be understood from the above figures of Hitoshi, the positioning of a light emitting sensor and a light receiving sensor in Hitoshi is different than that recited in claim 1. 
More specifically, Hitoshi does not disclose "a light emitting sensor ... disposed adjacent to the first side of the neck, ... configured to emit light so that the emitted light passes into the neck through the first side of the neck, then linearly travels inside the neck from the first side of the neck to the second side of the neck, and then passes out of the neck through the second side of 7 
the neck", and "a light receiving sensor ... disposed adjacent to the second side of the neck, ... configured to receive the light emitted by the light emitting sensor after the light passes out of the neck," as recited in claim 1. 
In the Office Action, the Examiner provided the following annotated FIG. 5 from Hitoshi, to show the Examiner's correspondence of a neck and storage body in Hitoshi to a neck and storage body as recited in previously presented claim1. 
 
To distinguish over the neck and storage body defined in Hitoshi by the Examiner, claim 1 is amended herein to recite "a dust box ... including a neck having an end that forms an inlet ... wherein the end of the neck longitudinally extends from a first side of the neck to a second side, opposite to the first side, of the neck in a direction that, when the robot cleaner travels on the floor, is parallel to the floor, and a width of the storage body in the direction that is 8 
parallel to the floor is greater than a width of the neck in the direction that is parallel to the floor" See, for example, the above comments regarding FIG. 4C of the present application. 
In the annotated FIG. 5 of Hitoshi provided by the Examiner, a width of the storage body is not wider than a width of the neck in "the direction that is parallel to the floor", as recited in claim 1. 
Moreover, claim 1 recites that the light emitting sensor and the light receiving sensor are both mounted on the main body. In Hitoshi, the light emitting sensor D1 is on the main body 20, but the light receiving sensor D2 is not on the main body 20. Instead, the light receiving sensor D2 is on the dust separation unit 400, which is removably insertable into the chamber 22 of the main body 20. Accordingly, Hitoshi will require a much more complex electrical connection structure as compared to an embodiment as recited in claim 1 in which the light emitting sensor and the light receiving sensor are both mounted on the main body. 
Therefore, the shape of the storage box in Hitoshi, and the positioning of the light emitting sensor and the light receiving sensor in Hitoshi, are significantly different than that recited in claim 1.”

The Examiner respectfully disagrees.  The Examiner is using the Hitoshi reference as a teaching of a transparent dust bin with a sensor/emitter located in the main body so that it is outside the dust bin, where the sensor/emitter transmits linearly and horizontally across the inside of the dust bin, and operates without electrical connection to the dust bin and combine it with the Schnittman et al. reference for the rejections presented in this office action.  Although roughly identified by the Examiner, it is not expected nor required that Hitoshi include a neck as rejected.

The Applicant argues:  “Schnittman discloses a cleaning bin 50 having a neck and a storage body, as can be seen from FIGS. 7C, 7D, and 7E, shown below, of Schnittman. 
  
However, in FIGS. 7A, 7B, 7C, 7D, and 7E of Schnittman, a light emitting sensor 755 (or light emitter arrays 788) and a light receiving sensor 760 are inside the cleaning bin 50. 
Similarly, as can be seen in the embodiments in FIGS. 6A and 6B of Schnittman, a light emitting sensor 755 and a light receiving sensor 760 are inside the cleaning bin 700A. 
 
Please note that claim 1 specifically recites that the light emitting sensor and the light receiving sensor are both "mounted on the main body". Schnittman does not disclose or suggest these features. Moreover, as indicated above, Hitoshi does not disclose or suggest that the light emitting sensor and the light receiving sensor are both "mounted on the body", as the light receiving sensor D2 of Hitoshi is on the dust separation unit 400 of Hitoshi. 
Therefore, the combination of references does not disclose or suggest the features recited in claim 1.
It should be noted that FIG. 6C, shown below, of Schnittman discloses sensors 755 and 760 that are mounted on the chassis 31, and not on the bin 50. However, the sensors 755 and 760 that are mounted on the chassis 31 do not emit any light into the bin 50, and do not detect any light in the bin 50 or exiting the bin 50. Instead, the sensors 755 and 760 are for detecting light that is confined to the chassis 31. Therefore, Schnittman does not include any disclosure 
or suggestion that a sensor for emitting light into the bin 50 and a sensor for detecting light in the bin 50 or exciting the bin 50 can be mounted on the chassis 31.” 

The Examiner respectfully disagrees.  The Hitoshi reference is a teaching of a transparent dust bin with a sensor/emitter located in the main body so that it is outside the dust bin, where the sensor/emitter transmits linearly and horizontally across the inside of the dust bin, and operates without electrical connection to the dust bin.  Hitoshi, teaches a main body 11 which is a multi-part assembly into which both the light receiving sensor D2 and light emitting diode D1 are mounted (as claimed) which allows them to be mounted outside of the dust bin yet detect dust through the transparent walls of the dust bin as best depicted in Figure 6.  As previously presented it would have been obvious to modify the Schnittman device as taught by Hitoshi to relocate the emitting sensor and receiving sensor inside the main body 31, outside of the dust bin, and position them to detect through transparent walls of the dust bin with the motivation to eliminate the need to supply electrical power to the removable dust bin to power electrical components within. 




The Applicant argues:  “Regarding Schnittman, the bin 50 in FIGS. 7C, 7D, and 7E of Schnittman have a neck and a storage body. However, no portion of Schnittman clearly discloses that an emitter 756 and a detector 760 of Schnittman can be positioned on the neck. 
In the Office Action, generally, the Examiner indicates that FIG. 7G and paragraph [0143] of Schnittman disclose an emitter and detector on the neck of a storage bin such as those in FIGS. 7C, 7D, and 7E of Schnittman. For example, the Examiner refers to paragraph [0143] of Schnittman, which discloses: "Referring to FIG. 7G, in certain implementations, two sets of shielded emitters 756 and detectors 760, each located on opposite horizontal sides of the interior of the bin 50". 
 
However, FIG. 7G of Schnittman simply shows a generic, rectangular shaped bin 50, which is different in shape than the bin 50 having a neck and a storage body in FIGS. 7C, 7D, and 7E of Schnittman. Therefore, it cannot be determined from FIG. 7G and paragraph [00143] of Schnittman that the emitter 756 and the detector 760 would be on the neck of the bin 50 in FIGS. 7C, 7D, and 7E.” 

The Examiner respectfully disagrees.  The Applicant initially argues that the shape of the Figure 7D and Figure 7G are different.  However, Figures 7A-7H clearly show different detector/emitter locations for the device embodiments where Figures 7A, 7B, and 7F-7H depict a simplified view of the bin shown in Figures 7C-7E.  Therefore, it would have been obvious, as presented by the Examiner, to modify the Figure 7D device (with the disclosed shape) with the sensor arrangement taught in Figures 7G and 8A-8E since that is obviously the intended interpretation of the Schnittman et al. reference.   
Regarding the location, the Applicant argues that the detectors/emitters would be position on the storage body rather than the neck.  The Examiner respectfully disagrees.  As shown in all Figures 7C-7E the detectors/emitters are located in the neck portion of the bin.  As evidence, the Examiner has projected the location to the side walls in the attached Figure 7D below.  Therefore, as presented by the Examiner, it would therefore be obvious to maintain that location in the neck when modifying the detector/emitter locations.  It is important to point out that there is no claimed structural delimiting feature that separates the boundary between the neck and the storage body.  Therefore, the exact boundary of the neck is subject to interpretation. 
    PNG
    media_image3.png
    946
    1440
    media_image3.png
    Greyscale




The Applicant argues:  “For example, FIG. 7G of Schnittman relates to embodiments in which optical debris detection is performed by "reflective light transmission" in which at least some light emitted by the light emitter does not travel directly to the detector, and is instead reflected by the interior surface of the cleaning bin 50 before being detected by the detector. 
For example, paragraph [0143] of Schnittman discloses: 
[0143] Referring to FIG. 7G, in certain implementations, two sets of shielded emitters 756 and detectors 760, each located on opposite horizontal sides of the interior of the bin 50. In this configuration, light received by each detector 760 may be a combination of light directly transmitted from the shielded emitter 756 located on the opposite side of the bin 50, as well as light reflected off the interior surface 55 by the proximal shielded emitter 756. 
Therefore, as disclosed in paragraph [0143], each shielded emitter 756 in FIG. 7G must produce both (a) light which is directly transmitted to the detector 760 on the opposite side of the bin 50, and (b) light which is reflected off the interior surface and is received by the detector 760 located adjacent to the respective shielded emitter 756 on the same side of the bin 50. 
 
To produce the reflected light from the interior surface of the storage body of the bin 50, and for the light reflected from the interior surface of the storage body of the bin to be received by the adjacent detector located on the same side of the bin, it is highly likely that, if the shielded emitters 756 and the detectors 760 in the rectangular shaped bin 50 in FIG. 7G were positioned on a bin 50 having a neck and a storage body as in FIGS. 7C, 7D, and 7E, the shielded emitters 756 and the detectors 760 would be positioned on the storage body of the bin 50, and not the neck of the bin 50. 
Therefore, it is respectfully submitted that it would be improper to read into FIG. 7G and paragraph [0143] of Schnittman that the emitter 756 and the detector 760 in FIG. 7G would be on the neck of a bin shaped as in FIGS. 7C, 7D, and 7E of Schnittman. Instead, in view of the above, it is respectfully submitted that a more likely interpretation of Schnittman would be that, if the shielded emitters 756 and the detectors 760 in the rectangular shaped bin 50 in FIG. 7G were positioned on a bin 50 having a neck and a storage body as in FIGS. 7C, 7D, and 7E, the shielded emitters 756 and the detectors 760 would be positioned on the storage body of the bin 50, and not the neck of the bin 50 to ensure that light is reflected in the storage body and that the reflected light is detected.”

The Examiner respectfully disagrees.  The Applicant poses arguments speculating on various theories, however, they either do not apply to the rejection or are without evidence.  In one case, the Applicant speculates moving the detector/emitter to the storage body.  The Examiner agrees, that it would have been an obvious design choice to move it to the storage body if desired, however, the majority of figures in the Schnittman disclosure show the detector/emitter located close to the entrance of the bin, therefore, a location on the neck would be the first choice since it is aligned with the disclosure and the storage body will most like fill up first (due to momentum of the particulates) resulting in a full dirt bin detection before the neck has sufficiently filled.
The Applicant confuses the need for multiple emitters and detectors as shown in Figure 7G and the resulting optical physics of the embodiment.  To make it simple, only one emitter is needed on one side and only one receiver is needed on the opposite side, as disclosed by Hitoshi to meet the claim limitation.  The attached Figure 1 created by the Examiner is modified when presented in Figures 2 and 3 to disclose one emitter and one receiver to match the Hitoshi arrangement.  In that configuration, a light emitter is shining light directly at the receiver however the inherent cone angle of the light will naturally result in light being projected at angles which will reflect off of the sidewalls of the dust bin and reflect off of the entrained dust.  The emitter will collect all the light that reaches the opposite side of the dust bin, including light directly transmitted and light reflected off of internal surfaces/debris that lands on the receiver surface and the resultant signal will be compared to a known state.  For example, in a clean bin without dirt entrained in the airflow, the light intensity measured by the receiver would be a maximum value, whereas in a dirt bin where the light is severely blocked by debris, the light intensity measured by the receiver would be low. 

The Applicant argues:  “Please note that claim 1 also recites a display, on the main body, configured to display information indicating whether the dust box is filled with dust based on the light emitted by the light emitting sensor and received by the light receiving sensor. Therefore, the display, the light emitting sensor, and the light receiving sensor are each on the main body. This allows the electrical connection structure to be relatively simple and reliable as compared to any combination of Hitoshi and Schnittman, as the emitters and detectors in Schnittman are inside the bin, and the light receiving sensor D2 of Hitoshi is not on the main body 20 and is instead on the dust separation unit 400. 
Therefore, it is respectfully submitted that independent claim 1 is allowable over the cited references. Moreover, it is respectfully submitted that the dependent claims are allowable over the cited references for at least the reason that they depend from an independent claim that is allowable over the cited references. 
In view of the above, it is respectfully submitted that the rejection is overcome.” 

The Examiner respectfully disagrees.  Schnittman discloses in Paragraph [0211] – “the bin-full indicator 1130 is located on the robot body 31 or shell 6 of the robot 11”.  The other arguments are previously addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARC CARLSON/Primary Examiner, Art Unit 3723